DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 07/29/2021. Claims 14-17 have been added. 

Specification 
4. 	The amended title filed on 07/29/2021 has been accepted and made of record. 

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 07/28/2021 and 08/02/2021 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

7.	Claims 14 and 16 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of Co-pending Application No. 16/676,037. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For example, note the similarities between both applications claims. 
Instant Application No. 16/685,288
Co-pending Application 16/676,037
Claim 14
A lens device comprising: 
at least one processor and a memory holding a program which makes the processor function as: 

an acquisition unit configured to acquire a first shake detection signal indicating a detection result of a first shake detection unit included in the lens device and 

a second shake detection signal indicating a detection result of a second shake detection unit included in an 25792/623/2198191.1-6-PATENT S/N: 16/685,288 25791.153 imaging device connected to the lens device; and 





a determination unit configured to determine a correction amount which is used to correct




















the first shake detection signal based on the first shake detection signal and the second shake detection signal, 








wherein the determination unit changes a process parameter for determining the correction amount in accordance with information regarding the second shake detection unit or information regarding the second shake detection signal, and the process parameter includes at least one of a restriction frequency and a gain for the correction amount.
Claim 1
A lens unit that can be attached to and detached from an imaging device, 


the lens unit comprising: a shake detector configured to detect shake; a shake correction mechanism configured to correct image blur due to the shake; and…

Part of claim 1, lines 20-21
and a result of detecting shake by a shake detector provided in the imaging device
 
Cont. of claim 1
…at least one processor or circuit configured to function as the following units: a setting unit configured to set a ratio of shake to be corrected by the shake correction mechanism out of the shake detected by the shake detector; a control unit configured to, based on the shake detected by the shake detector and the ratio of shake that is set by the setting unit, calculate a first shake correction amount and control an image shake correction operation by the shake correction mechanism; and a target-value correction unit configured to correct the first shake correction amount to reduce an error of the first shake difference between a result of detecting shake by the shake detector and a result of detecting shake by a shake detector provided in the imaging device, wherein the control unit controls the shake correction mechanism based on an image stabilization amount corrected in accordance with the target-value correction unit. 

Claim 2 
The lens unit according to claim 1, wherein the target-value correction unit uses at least one of a difference in shake amounts back calculated from a difference between the first shake correction amount and a second shake correction amount in the imaging device, and a differential value of the difference in shake amount to calculate a target-value correction amount for correcting the first shake correction amount.


Claim 4
The lens unit according to claim 2, wherein the at least one processor or circuit is configured to function as a communication unit configured to communicate with the imaging device, and wherein, based on a time interval of communication by the communication unit, the target-value correction unit changes a gain to be multiplied with respect to the target-value correction amount.

Claim 16
An imaging device comprising: 
at least one processor and a memory holding a program which makes the processor function as: 

an acquisition unit configured to acquire a first shake detection signal indicating a detection result of a first shake detection unit included in the imaging device and 


a second shake detection signal indicating a detection result of a second shake detection unit included in a lens device connected to the imaging device; and 






a determination unit configured to determine a correction amount which is used to correct 





















the first shake detection signal based on the first shake detection signal and the second shake detection signal, 








wherein the determination unit changes a process parameter for determining the correction amount in accordance with information regarding the second shake detection unit or information regarding the second shake detection signal, and the process parameter includes at least one of a restriction frequency and a gain for the correction amount.

Claim 9
An imaging device to which a lens unit can be attached to and detached from, 



the imaging device comprising: a shake detector configured to detect shake; a shake correction mechanism configured to correct image blur due to the shake; and… 

Part of claim 9, lines 20-21
a result of detecting shake by a shake detector provided in the lens unit
 

Cont. of claim 9
…at least one processor or circuit configured to function as the following units: a setting unit configured to set a ratio of shake to be corrected by the shake correction mechanism out of the shake detected by the shake detector; a control unit configured to, based on the shake detected calculate a first shake correction amount and control an image shake correction operation by the shake correction mechanism; and a target-value correction unit configured to correct the first shake correction amount to reduce an error of the first shake correction amount, based on a difference between a result of detecting shake by the shake detector, and a result of detecting shake by a shake detector provided in the lens unit, wherein the control unit controls the shake correction mechanism based on an image stabilization amount corrected in accordance with a target-value correction unit.

Claim 10
The imaging device according to claim 9, wherein the target-value correction unit uses at least one of a difference in shake amounts back calculated from a difference between the first shake correction amount and a second shake correction amount in the lens unit, and a differential value of the difference to calculate the target-value correction amount for correcting the first shake correction amount. 



Claim 12
The imaging device according to claim 10, wherein the at least one processor or circuit is configured to function as a communication unit configured to communicate with the lens unit, and wherein, based on a time interval of communication by the communication unit, the target-value correction unit changes a gain to be multiplied with respect to the target-value correction amount.




Allowable Subject Matter
8.	Claims 1-13, 15 and 17 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
10. 	Regarding claim 1, the prior art does not teach or fairly suggest “…an acquisition unit configured to acquire a first shake detection signal indicating a detection result of a 

11.	Claims 2-12 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

12. 	Regarding claim 13, the prior art does not teach or fairly suggest “…acquiring a first shake detection signal indicating a detection result of a first shake detection unit included in a first device and a second shake detection signal indicating a detection result of a second shake detection unit included in a second device different from the first device; determining a correction amount which is used to correct the first shake detection signal based on the first shake detection signal and the second shake detection signal; and changing a process parameter for determining the correction amount in accordance with information regarding the second shake detection unit or information regarding the second shake detection signal, the process parameter 

13. 	Regarding claim 15, the prior art does not teach or fairly suggest “…an acquisition unit configured to acquire a first shake detection signal indicating a detection result of a first shake detection unit included in the lens device and a second shake detection signal indicating a detection result of a second shake detection unit included in an imaging device connected to the lens device; and a determination unit configured to determine a correction amount which is used to correct the second shake detection signal based on the first shake detection signal and the second shake detection signal, wherein the determination unit changes a process parameter for determining the correction amount in accordance with information regarding the first shake detection unit or information regarding the first shake detection signal, and the process parameter includes at least one of a restriction frequency and a gain for the correction amount…”
and used in combination with all of the other limitations of claim 15.

14. 	Regarding claim 17, the prior art does not teach or fairly suggest “…an acquisition unit configured to acquire a first shake detection signal indicating a detection result of a first shake detection unit included in the imaging device and a second shake detection signal indicating a detection result of a second shake detection unit included in a lens device connected to the imaging device; and a determination unit configured to determine a correction amount which is used to correct 25792/623/2198191.1-8-PATENT S/N: 16/685,288 25791.153 the second shake detection signal based on the first shake detection signal and the second shake detection signal, 

15. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/09/2021